 

Exhibit 10.2

 

VETRA EXPLORACIÓN y PRODUCCIÓN COLOMBIA S.A.S.

 

as Seller

 

and

 

GRAN TIERRA ENERGY COLOMBIA, LLC, through its Colombian branch, GRAN TIERRA
ENERGY COLOMBIA LTD.

 

as Purchaser

 

and

 

INVERSIONES FRIEIRA, S.L.

 

VETRA ENERGY GROUP LLC

 

as

 

Parent Companies

 



 

 

SALE AND PURCHASE AGREEMENT*
for
PUT-8

 



 

 

 

 

 

TABLE OF CONTENTS

 

Article 1 DEFINITIONS AND INTERPRETATION 2       1.1 Definitions 2 1.2
Interpretation 10 1.3 Schedules 11       Article 2 ASSIGNMENT OF INTEREST 11    
  2.1 Grant 11 2.2 Binding Effect 11 2.3 Execution of other Documents 11 2.4
Ownership 12       Article 3 closing 12       3.1 Closing Timing 12 3.2 Closing
Deliverables 12 3.3 Effects of Closing 12 3.4 Actions After Closing Date 14 3.5
Approvals and Waivers 14       Article 4 CONDITIONS PRECEDENT TO CLOSING 15    
  4.1 Conditions to the Obligations of Purchaser 15 4.2 Conditions to the
Obligations of Seller 16 4.3 Endeavors 17       Article 5 PURCHASE PRICE AND
PAYMENT 17       5.1 Purchase Price 17 5.2 Payment of Purchase Price 17 5.3
Costs 18       Article 6 OBLIGATIONS OF THE PARTIES 18       6.1 Purchaser’s
Obligations after Closing Date 18 6.2 Seller’s Obligations during and after the
Interim Period 18 6.3 Purchaser’s Obligations during and after the Interim
Period 20 6.4 Mutual Obligations during and after the Interim Period 20      
Article 7 REPRESENTATIONS AND WARRANTIES OF THE PARTIES 21       7.1 Seller’s
Representations and Warranties 21 7.2 Limitations of Seller’s Representations
and Warranties 27 7.3 Purchaser’s Representations and Warranties 27 7.4 Mutual
Representations and Warranties 29 7.5 Disclaimer of Other Representations and
Warranties 29

 



 i 

 

 

7.6 Timing of Representations 30       Article 8 LIABILITIES AND CLAIMS 30      
8.1 Liability Acknowledgement Agreement 30       Article 9 Settlement of Claims
30       Article 10 TAX 30       10.1 Tax Obligations 30 10.2 Joint Levy 31    
  Article 11 CONFIDENTIALITY 31       11.1 Confidentiality 31 11.2 Exceptions 31
11.3 Limit in time 32       Article 12 Costs 32       Article 13 Entire
agreement 33       13.1 Entire agreement 33       Article 14 Continuing effect
33       14.1 Continuing Effect 33 14.2 Invalidity 33       Article 15
Amendments and waivers 33       15.1 Amendments 33 15.2 Waivers 33       Article
16 Further assurance and assistance 33       16.1 Further assurance 33      
Article 17 Counterparts 34       17.1 Any number of counterparts 34      
Article 18 NOTICES 34       18.1 Notices 34 18.2 When notices take effect 35    
  Article 19 ARBITRATION 36       19.1 Settling Disputes 36 19.2 Exceptions 36
19.3 Arbitration 36

 

 ii 

 

 

Article 20 Governing law

37       Article 21 INDEPENDENT LEGAL ADVICE 37       Article 22 Seller’s
assignees 37       Article 23 GENERAL PROVISIONS 38       23.1 Further
Assurances 38 23.2 Non-Waiver 38 23.3 Joint Preparation 38 23.4 Severance of
Invalid Provisions 38 23.5 Modifications 39 23.6 Priority of Agreement 39 23.7
Public Announcements 39 23.8 Entirety 39 23.9 No Merger 39 23.10 Partnership 39

 

 iii 

 

 

ADDENDA

 

Schedule A  CONTRACT AREA A-1 Schedule B  E&P CONTRACT AND E&p’S INTEREST B-1
Schedule C  MATERIAL CONTRACTS C-1 Schedule D  HYDROCARBON SALES CONTRACTS D-1
Schedule E MANDATE AGREEMENT E-1 Schedule F  INSURANCE CLAIMS F-1 SCHEDULE
G  RELEVANT TERMS OF THE LIABILITY KNOWLEDGMENT AGREEMENT F-2 SCHEDULE
H  Relevant TErms of the share sale agreement F-3

 

 

 iv 

 

 

SALE AND PURCHASE AGREEMENT

 

THIS AGREEMENT is dated February 20, 2019 (the “Execution Date”) and made
between:

 

Vetra Exploración y Producción Colombia S.A.S., a company incorporated and
existing under the laws of the Colombia whose registered office is at Avenida
Calle 82, No. 10-33, 7th Floor, Bogotá, Colombia;

 

(“Seller”)

 

and

 

Gran Tierra Energy Colombia, LLC, a limited liability company existing under the
laws of Cayman Islands, acting through its Colombian branch, Gran Tierra Energy
Colombia Ltd., whose registered office is at Walkers Corporate Limited, Cayman
Corporate Centre, 27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman
Islands.

 

(“Purchaser”)

 

and

 

Inversiones Frieira, S.L., a company incorporated and existing under the laws of
the Kingdom of Spain whose registered office is at Avenida de Linares Rivas 1,
bajo entreplanta, 15005 La Coruña, Spain; and

 

Vetra Energy Group LLC, a company incorporated under the laws of Delaware, whose
registered office is at 1209 Orange Street Wilmington, Delaware, United States.

 

(jointly, the “Parent Companies”);

 

Parent Companies enter into this Agreement for the purposes of assuming the
obligations set forth under Article 22 of this Agreement.

 

WHEREAS, simultaneously with the execution of this Agreement, (i) Vetra Energía,
S.L. and Gran Tierra Resources Limited have entered into the Share Sale
Agreement (as defined below) for the issued share capital of Vetra Southeast
S.L.U and indirectly, Vetra Energía, S.L.’s interest in its interest in
Southeast Investment Corporation, (ii) Southeast Investment Corporation and
Seller have entered the Asset Sale Agreement (Suroriente Block) (as this term is
defined in the Share Sale Agreement), (iii) Seller and Purchaser have entered
the LLA-5 Asset Sale Agreement (as defined below) and (iv) Vetra Energía, S.L.,
Seller, Purchaser and Southeast Investment Corporation have entered into the
Liability Acknowledgement Agreement (as defined below, and together with the
Asset Sale Agreement (Suroriente Block), LLA-5 Asset Sale Agreement and the
Share Sale Agreement, the “Relevant Agreements”) to regulate, among other
things, the liability of the corresponding parties under this Agreement, the
Share Sale Agreement and the Asset Sale Agreement (Suroriente Block) and LLA-5
Asset Sale Agreement, which constitute all of them a single pack of transaction.

 

 1 

 

 

WHEREAS, Although it is the intention of the Parties is that Closing will occur
on the same date as the Closing Date set out in the Share Sale Agreement (for
ease of reference relevant terms of the Share Sale Agreement have been included
on Schedule H), the Closing will occur once the Conditions Precedent have been
met.

 

WHEREAS, Seller is willing to assign and transfer the Assigned Interest (as
defined below) to Purchaser and Purchaser is willing to acquire the Assigned
Interest, in accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of premises and the mutual covenants and
obligations set out below and to be performed, the Parties agree as follows:

 

Article 1
DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

As used in this Agreement, the following capitalized words and terms shall have
the meaning ascribed to them below:

 

“Affiliate” means with respect to any person, any other person controlling,
controlled by or under common control with such first person. For purposes of
this definition and this Agreement, the term “control” (and correlative terms)
means (a) the ownership of fifty percent (50%) or more of the equity interest in
a person, and/or (b) the power, whether by contract, equity ownership or
otherwise, to direct or cause the direction of the policies or management of a
person;

 

“Agreement” means this Asset Sale and Purchase Agreement together with its
Schedules and any extension, renewal or amendment hereof agreed to in writing by
the Parties;

 

“Amerisur” means Amerisur Exploración Colombia Limitada (a Colombian branch of
Amerisur Exploración Colombia Limited);

 

“ANH” means the Agencia Nacional de Hidrocarburos, a Governmental Authority of
the Republic of Colombia;

 

“ANH Approval” means the entry into force of the resolution or any other
administrative act issued by the ANH granting authorization and approval of the
assignment by Seller to Purchaser of the Assigned Interest as it relates to the
E&P Contract;

 

 2 

 

 

“Applicable Laws” means laws, regulations, statutes, codes, rules, orders,
permits, policies, licenses, certifications, decrees, standards or
interpretations imposed by any Governmental Authority that apply to this
Agreement, the Seller, the Purchaser or to their assets, activities or
contracts. For the avoidance of doubt, “Applicable Laws” also include any
applicable anti-corruption laws including the FCPA and the CFPOA;

 

“Assigned Interest” means the Put-8 Assigned Interest, under the E&P Contract;

 

“Assignment of Obligations” has the meaning ascribed to it in Section 22.1;

 

“Assignment of Rights” has the meaning ascribed to it in Section 22.1;

 

“Assignment Request” means the request by Seller and Purchaser to the ANH to
grant the ANH Approval, in the form to be agreed upon by Purchaser within ten
(10) Business Days of the Execution Date, and in any event no later than the
Closing Date;

 

“Associated Parties” means the relevant Party’s employees, directors,
Affiliates, agents, intermediaries, consultants, other third party
representatives, or any other person, while performing services for or on behalf
of the relevant Party.

 

“Benefits” means, collectively, all income, receipts, rebates and other benefits
which arise from, based upon, related to or associated with the Assigned
Interest, including in respect of taxation relating to operations under the E&P
Contract in respect of the Assigned Interest;

 

“Book and Records” all records, books, documents, licenses, reports and data
which relate to the E&P Contract, CVA, the Contract Area and the Tangible
Assets, or any of them;

 

“Business Day” means any day other than a Saturday, Sunday, or a day on which
commercial banks are required or authorized by law to be closed for business in
Madrid, Spain, Bogotá, Colombia, or Calgary, Canada;

 

“Claim” has the meaning ascribed to it in the Liability Acknowledgement
Agreement (for ease of reference, relevant terms of the Liability Acknowledgment
Agreement have been included on Schedule G);

 

“Closing” means the completion of the assignment and transfer of the Assigned
Interest by Seller to Purchaser as provided herein which shall occur at Closing
Date;

 

“Closing Date” means the completion of the sale of the Put-8 Assigned Interest
in accordance with Section 3.1;

 

“Conditions Precedent” means all of the conditions enumerated in Sections 4.1
and 4.2;

 

“Contract Amendment” means an amendment to the E&P Contract giving effect to the
transfer of the Assigned Interest from Seller to Purchaser, in the form
determined in accordance with Section 3.5(b)(iii);

 

“Contract Area” means the area or block subject to the E&P Contract, as is more
particularly described in the attached Schedule A;

 

 3 

 

  

“CVA” means the Consorcio Vetra-Amerisur, which is the “contractor” under the
E&P Contract;

 

“Credit Agreement” means the amended and restated credit agreement signed
between Seller, Vetra Southeast S.L.U., and Citibank, N.A. (as administrative
Agent) and Citigroup Global Markets Inc. and Banca de Inversión Bancolombia S.A.
Corporación Financiera (as Co-lead arrangers) dated as of August 1, 2016;

 

“Deed of Assignment and Assumption Agreement” means the instrument, to be filed
with the ANH after Closing, whereby Seller transfers and conveys the Assigned
Interest to Purchaser, and Purchaser formally accepts and receives the Assigned
Interest, in a form to be agreed upon by the Parties;

 

“Deed of Novation of the Joint Operating Agreement” means the instrument whereby
Purchaser undertakes to the parties of the Put-8 JOA other than Seller, to
perform the obligations of Seller under the Put-8 JOA, in a form to be agreed
upon by Purchaser and Amerisur;

 

“Disclosed Materials” has the meaning set out in Share Sale Agreement (for ease
of reference relevant terms of the Share Sale Agreement have been included on
Schedule H);

 

“Dollars” or “US$” means the lawful currency from time to time of the United
States of America;

 

“Encumbrance(s)” means any and all liens, charges (fixed or floating), prior
claim, options, carried interest, security interests, Royalties, pledges,
options, net profit interests, carried working interest, farm-out (or similar)
agreement under which earning has not occurred or a payment is still pending,
rights of pre-emption or any other agreement that would affect Seller´s ability
to freely dispose the Assigned Interest or any portion thereof, restrictions,
mortgages, adverse claims, title retention arrangements, leases, and any other
agreements or arrangements having a similar effect or any agreement to create
any of the foregoing;

 

“Environment” means the components of the earth and includes ambient air, land,
surface and sub-surface strata, groundwater, lake, river or other surface water,
all layers of the atmosphere, all organic and inorganic matter and living
organisms, and the interacting natural systems that include such components;

 

“Environmental Laws” means all Laws relating to pollution or the protection of
natural resources or the Environment or health and human safety, including those
Laws relating to the release or threatened release of, or exposure to, hazardous
substances, and those Laws regulating the generation, manufacture, distribution,
use, processing, treatment, storage, transportation, disposal, arrangement for
transport or disposal, or other management of hazardous substances;

 

 4 

 

 

“E&P Contract” means the Put-8 E&P Contract;

 

“E&P Documents” means the E&P Contract and any other documents pertaining to the
E&P Interests, including the Put-8 JOA and any farm-outs, any joint venture or
similar operational agreements;

 

“E&P Interests” means the interest of Seller in the E&P Contract as described in
Schedule B;

 

“Escrow Account” has the meaning ascribed to it in Section 5.2(a);

 

“Escrowed Amounts” means, collectively, the Purchase Price and the Interest (if
any), deposited in the Escrow Account;

 

“Excluded Asset Claims” means any Claims arising from the breach of Seller’s
Warranties in Sections 7.1(1), 7.1(2), 7.1(12), 7.4(1);

 

“Execution Date” means the date upon which this Agreement is executed by the
Parties, as set out at the beginning of this Agreement;

 

“Facilities” means all pipelines, plant, machinery, wells (including production,
injection, disposal, suspended, abandoned), facilities and all other
installations and structures which are used in connection with the E&P Contract,
which are Joint Property;

 

“Force Majeure” has the meaning as is set out in the E&P Contract;

 

“Governmental Authority” has the meaning ascribed to it in the Share Sale
Agreement (for ease of reference relevant terms of the Share Sale Agreement have
been included on Schedule H).

 

“Hazardous Substance” means any substance that, by its nature or its use, is
regulated or as to which liability might arise under any Environmental Law
including any natural or artificial substance or thing (whether in solid,
liquid, gas, vapour or other form and whether alone or in combination with any
other substance or thing) capable of causing harm to any living organism
supported by the Environment, or damage to the Environment, including
Hydrocarbons and petroleum products, pollutants, asbestos containing materials,
polychlorinated biphenyls, radioactive materials, urea formaldehyde foam
insulation, naturally occurring radioactive materials or radon gas,
contaminants, naturally occurring radioactive material, radiation, electricity,
heat and any waste;

 

“Hydrocarbons” means any substances including liquid and gaseous hydrocarbons,
with respect to which the right to explore for and produce is granted pursuant
to the E&P Contract;

 

“Hydrocarbon Sales Contracts” means all contracts for the processing,
transportation, storage, marketing and sale of Hydrocarbons produced from or in
respect of the Contract Area, a complete listing of which is set forth in
Schedule D;

 

 5 

 

 

“Interest Rate” means the rate per annum for U.S. dollar borrowings appearing on
page BBAM of the Bloomberg Service (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by Purchaser from time to time for purposes of providing
quotations of interest rates applicable to U.S. dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, as the rate for U.S.
dollar deposits with one month maturity, calculated daily;

 

“Interim Period” means the period commencing from the Execution Date and ending
on the Closing Date in respect of the Put-8 Assigned Interests;

 

“Invoice” has the meaning ascribed to it in Section 5.1;

 

“Joint Property” means joint property under the Put-8 JOA, where applicable;

 

“Knowledge’ means, with respect to Seller, the actual knowledge (after
reasonable inquiry, but otherwise excluding constructive or imputed knowledge)
of the directors, officers, and senior managers of the Seller;

 

“Liability Acknowledgement Agreement” means the Liability Acknowledgement
Agreement dated as of the Execution Date among Purchaser, Seller, Vetra Energía,
S.L., Gran Tierra Resources Limited and Southeast Investment Corporation;

 

“LLA-5 Asset Sale Agreement” means the LLA-5 Asset Sale Agreement dated as of
the Execution Date among Purchaser and Seller;

 

“Losses” has the meaning ascribed to it in the Liability Acknowledgement
Agreement (for ease of reference, main terms of the Liability Acknowledgment
Agreement have been included on Schedule G);

 

“Material Contracts” means the Hydrocarbon Sales Contracts and all other
material contracts, agreements, instruments, transactions and undertakings
pertaining to the E&P Contract, the Contract Area, the Tangible Assets or any of
them, a complete listing of which is set forth in Schedule C;

 

“Miscellaneous Interests” means all property, assets, interests and rights of
Seller pertaining to the E&P Contract, the Contract Area and the Tangible
Assets, or any of them, but only to the extent that such property, assets,
interests and rights pertain to the E&P Contract, the Contract Area and the
Tangible Assets, or any of them, including any and all of the following:

 

(a)the Material Contracts;

 

(b)rights to own, enter upon, use or occupy the surface of any lands which are
or may be used to gain access to, or conduct operations on, the Contract Area,
or to gain access to, or otherwise use, the Tangible Assets or any of them;

 

 6 

 

 

(c)licenses, permits, approvals and all other authorizations pertaining to the
conduct of operations on or in respect of the Contract Area and the Tangible
Assets, or any of them;

 

(d)the Books and Records;

 

(e)the Technical Data

 

(f)all wells, including well bores and casing, upon, or with bottom-hole
locations situated within, the Contract Area; and

 

(g)all deposits and contributions to funds maintained in respect of the E&P
Contract, the Contract Area and the Tangible Assets, or any of them, other than
the Performance Guarantee.

 

“Money Laundering Laws” means financial recordkeeping and reporting requirements
and requirements as to identification of persons of the money laundering
statutes, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued by Governmental Authorities;

 

“OFAC” has the meaning ascribed to it in Section 7.1(12)(e);

 

“Obligations” means, collectively, all Claims and Losses which arise from, based
upon, related to or associated with the Assigned Interest as applicable,
including in respect of any breach of Law and in respect of taxation relating to
operations under the E&P Contract in respect of the Assigned Interest as
applicable;

 

“Operations” means the operations on or pertaining to the E&P Contract conducted
under the E&P Contract and/or the Put-8 JOA;

 

“Operator” means the entity designated as “Operator” under the Put-8 JOA;

 

“Operator Position Assignment” means that the Operator will do its best efforts
in order to assign the Operator position under the Put-8 JOA to the Purchaser,
provided the Purchaser pays the purchase price for the Assigned Interest and the
Conditions Precedent have been satisfied, provided it is understood that, while
it is the intention of the parties that the Assigned Interest includes
operatorship, the transfer of operatorship is not a condition of Closing, and it
is not a condition that the transfer of operatorship be referenced in the ROFR
Notice.

 

“Parent Corporate Guarantee” shall has the meaning ascribed to it in the Share
Sale Agreement (for ease of reference relevant terms of the Share Sale Agreement
have been included on Schedule H);

 

“Parent Companies” has the meaning ascribed to it in Section 22.1;

 

“Participating Interest” means, as to any party to the E&P Documents, the
undivided interest of such party expressed as a percentage of the total
interests of all parties to the E&P Contract, in the rights and obligations
derived from the E&P Contract and the Put-8 JOA;

 

 7 

 

 

“Performance Guarantee” means the letter of credit and other guarantee posted by
Seller with the ANH in the amount US$5,007,000 pursuant to the E&P Contract to
secure the performance of its minimum work obligations thereunder;

 

“Preferential Rights” means a right of first refusal, pre-emptive right of
purchase or similar right whereby any Third Party has the right to acquire or
purchase any of the Assigned Interest, or affect the terms of the Assigned
Interest in any way, whether arising under contract, Law, or otherwise;

 

“Purchase Price” shall mean the cumulative amount payable by Purchaser to Seller
as set forth in Section 5.1;

 

“Put-8 Assigned Interest” means Seller’s entire interest in the CVA, Seller’s
participating interest and transmissible rights according to the Put-8 JOA, and
the E&P Contract, comprising an undivided fifty percent (50%) Participating
Interest in and under the E&P Contract, CVA and the Put-8 JOA, together with an
undivided fifty percent (50%) legal and beneficial interest in and to all
Tangible Assets and Miscellaneous Interests relating to the E&P Contract or
operations under the E&P Contract to the extent that it is possible and in
accordance with Put-8 JOA;

 

“Put-8 E&P Contract” means the exploration and production contract signed
between Consorcio Vetra Platino (now the CVA) and the ANH on March 17, 2011 (and
its extensions, amendments, variations and renewals of, or substitutions in
respect of, the whole or any part thereof) that govern the E&P Interest
including any listed in Schedule B;

 

“Put-8 JOA” means the Joint Operating Agreement signed between Seller and
Amerisur on April 13, 2012, as amended by Amendment 1 to the Put-8 JOA, dated
June 8, 2017, which pertains to the Put-8 E&P Contract (and its extensions,
amendments, variations and renewals of, or substitutions in respect of, the
whole or any part thereof);

 

“Put-8 ROFR” means the Preferential Right held by Amerisur and/or any permitted
assignee under the Put-8 JOA over the Put-8 Assigned Interest;

 

“Regulatory Approvals” means: (i) the earlier of: (A) confirmation of receipt by
the Superintendence of Industry and Commerce of the Republic of Colombia in
respect of the SIC Notice; (B) the date that is ten (10) Business Days following
the submission of the SIC Notice if the Superintendence of Industry and Commerce
of the Republic of Colombia has not sought further information with respect to
the SIC Notice; and (C) if the Superintendence of Industry and Commerce of the
Republic of Colombia has sought further information with respect to the SIC
Notice, the date on which receipt of the complete submission of additional
information is received by the Superintendence of Industry and Commerce;

 

 8 

 

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, seeping, dumping, or disposing;

 

“ROFR Notice” means the notice relating to the Put-8 ROFR including a request of
a waiver from Amerisur;

 

“Seller’s Warranties” means the representations and warranties set out in
Section 7.1 given and made by Seller in favour of the Purchaser;

 

“Share Sale Agreement” means the Sale and Purchase Agreement dated as of the
Execution date between Vetra Energía, S.L. as seller and Gran Tierra Resources
Limited, as purchaser for the issued share capital of Vetra Southeast S.L.U.;

 

“SIC Notice” means the submission of such notice or notices to the
Superintendent of Industry and Commerce of the Republic of Colombia under Law
1340 of 2009 required in connection with the Transaction;

 

“Tangible Assets” means the Facilities and any other tangible property and
assets which are used or are intended to be used to produce, process, gather,
treat, measure, make marketable or inject Hydrocarbons or any of them or in
connection with water injection or removal operations on or in respect of the
Contract Area and/or operations conducted under the E&P Contract, that are Joint
Property, or otherwise owned by Seller;

 

“Tax” means all forms of taxation whether direct or indirect, and whether levied
by reference to income, profits, gains, net wealth, asset value, turnover, added
value or other sales tax, and statutory, governmental, state, provincial, local
government or municipal imposition duties, contributions, rates and levies
(including without limitation any payroll taxes), whenever and wherever imposed
(whether imposed by way of a withholding or deduction for or on account of tax
or otherwise) and in respect of any person, and all penalties, charges, costs
and interest relating thereto;

 

“Technical Data” includes all seismic, seismic data (and all processed versions
thereof, including for but not limited to all 2D and 3D seismic, SEGY files,
field notes, field tapes, survey notes, seismic projects, interpretation
projects and any seismic in fulfillment of contractual commitments), geological
(including all geological studies such as those that may have been made in
fulfillment of commitments to the ANH), geophysical, engineering, well data,
Facility and other records, files, reports, data, correspondence and documents
that pertain to the Contract Area and the Tangible Assets, or any of them
(including Seller’s evaluations and interpretations of any of the foregoing and
all documents of title relating to the Contract Area);

 

“Third Party” means any person other than the Parties;

 

“Third Party Claim” has the meaning ascribed to it in the Liability
Acknowledgement Agreement (for ease reference, relevant terms of the Liability
Acknowledgment Agreement have been included on Schedule G); and

 

 9 

 

 

“Transactions” means the purchase and sale of the Assigned Interest as
contemplated by this Agreement.

 

1.2Interpretation

 

(a)Headings. The topical headings used in this Agreement are for convenience
only and shall not be construed as having any substantive significance or as
indicating that all of the provisions of this Agreement relating to any topic
are to be found in any particular Article.

 

(b)Singular and Plural. Reference to the singular includes a reference to the
plural and vice versa.

 

(c)Gender. Reference to any gender includes a reference to all other genders.

 

(d)Article. Unless otherwise provided, reference to any Article or Section or
Schedule means an Article or Section or Schedule of the Agreement.

 

(e)Include. “include” and “including” shall mean to be inclusive without
limiting the generality of the description preceding such term and are used in
an illustrative sense and not a limiting sense.

 

(f)Statutory references. A reference to an enactment or statutory provision
shall include a reference to any subordinate legislation made under the relevant
enactment or statutory provision and is a reference to that enactment, statutory
provision or subordinate legislation as from time to time amended, consolidated,
modified, re-enacted or replaced.

 

(g)Time. Any reference to days herein is a reference to calendar days unless
specifically stated otherwise, and where the phrase “within” or “at least” is
used with reference to a specific number of days herein, the day of receipt of
the relevant notice or the day of the relevant event, as the case may be, shall
be excluded in determining the relevant time period. Notwithstanding the
foregoing sentence, in the event the time for submitting any notice expires on a
day that is not a Business Day, the time for submitting such notice shall be
extended to the next following Business Day.

 

(h)Person. Reference to a “person” includes individuals, firms, partnerships,
limited liability partnerships, companies, bodies corporate, corporations,
unincorporated associations, governments, authorities, agencies and trusts (in
each case, whether or not having separate legal personality), and shall include
such person’s heirs and lawful successors and assigns.

 

(i)Legal Term. References to any English legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, Court, official or
any legal concept or thing shall in respect of any jurisdiction other than
England be deemed to refer to the term which most nearly corresponds to the
English legal term in that jurisdiction.

 

 10 

 

 

1.3Schedules

 

Attached to and forming part of this Agreement is the following Schedules:

 

SCHEDULE A CONTRACT AREA

SCHEDULE B E&P CONTRACT AND SELLER’S INTEREST

SCHEDULE C MATERIAL CONTRACTS

SCHEDULE D HYDROCARBON SALES CONTRACTS

SCHEDULE E MANDATE AGREEMENT

SCHEDULE F INSURANCE CLAIMS

SCHEDULE G RELEVANT TERMS OF THE LIABILITY KNOWLEDGMENT AGREEMENT

SCHEDULE H RELEVANT TERMS OF THE SHARE SALE AGREEMENT

 

Such Schedule is incorporated herein by reference as though contained in the
body hereof. Wherever any term or condition of the Schedule conflicts or is at
variance with any term or condition in the body of this Agreement, such term or
condition in the body of this Agreement shall prevail.

 

Article 2
ASSIGNMENT OF INTEREST

 

2.1Grant

 

In exchange for the mutual covenants contained in this Agreement, including
Purchaser’s covenant to pay the Purchase Price and subject to satisfaction of
the Conditions Precedent, Seller agrees to assign, transfer and convey to
Purchaser the Assigned Interest, free and clear from any Encumbrances, and
Purchaser agrees to accept such assignment, transfer and conveyance of the
Assigned Interest, upon the terms and conditions contained in this Agreement.
The Parties shall execute and deliver such agreements, assignments,
certificates, or documents as may be requested by Purchaser to evidence such
assignment, transfer and conveyance, though the Parties agree that no such
agreements, assignments, certificates, or documents are required in order to
effect such assignment, transfer and conveyance.

 

2.2Binding Effect

 

Seller and Purchaser shall be bound by this Agreement as of the date hereof and
shall fully perform all of their respective obligations under this Agreement.

 

2.3Execution of other Documents

 

As soon as practicable following the Closing Date the Parties shall execute the
ANH Assignment Request and the Deed of Assignment and Assumption Agreement . In
the event that it is necessary to amend the form of the Deed of Assignment and
Assumption Agreement to comply with Laws or ANH requests, the Parties shall act
reasonably and in good faith to make such amendments. Seller shall execute the
Deed of Novation of Joint Operating Agreement after being executed by, and in
the form as agreed to by, Purchaser and Amerisur.

 

 11 

 

 

2.4Ownership

 

The Parties acknowledge and accept that, subject to satisfaction of the
Conditions Precedent, as of the Closing Date the Participating Interests in the
E&P Contract and the Put-8 JOA shall be:

 

PUT-8 Participating Interests: Amerisur 50% Gran Tierra 50% Total: 100%

 

Said ownership shall be registered, at Purchaser’s risk, with the ANH by
submitting the Assignment Request and obtaining the ANH Approval.

 

Article 3
closing

 

3.1Closing Timing

 

Closing shall occur on the third (3rd) Business Day following the later of: (i)
the date the Regulatory Approvals are obtained, and (ii) the date in which
Seller notifies in writing to Purchaser that (i) it has received a written
communication from the addressee of the ROFR Notice confirming that the Put-8
ROFR will not be exercised (copy of such communication shall be provided to
Purchaser), or (ii) absent such written communication upon expiry of the time
period provided for in the ROFR Notice and conditional on neither Party
receiving from the addressee or any party alleging to be acting on its behalf
any objection to the form or content of such ROFR Notice that has not been
resolved (written confirmation of such by the Seller shall be provided to
Purchaser); or such other date as may be mutually agreed upon by the Parties
(“Closing Date”).

 

3.2Closing Deliverables

 

At Closing the escrow agent shall release the Escrowed Amounts to Seller.

 

3.3Effects of Closing

 

(a)as of the Closing Date the Parties agree as follows:

 

(i)Purchaser shall be considered as the beneficial owner of the Assigned
Interest, and shall have all economic rights (including the right to receive all
income) arising from the Assigned Interest on and from this date as if the ANH
Approval has already been obtained. From and after the Closing Date, Seller
shall hold the Assigned Interest and all rights and benefits arising therefrom
on behalf and for the sole benefit of the Purchaser. Seller shall act in good
faith and with due care and diligence in taking all reasonable actions required
to secure that Purchaser receives all rights, benefits and economic and legal
attributes vested into the Purchaser as per the terms of this Agreement;

 

 12 

 

 

(ii)Purchaser shall be responsible for and pay all costs, expenses and
liabilities applicable to the Assigned Interest in accordance with the E&P
Contract and the Put-8 JOA arising or caused after the Closing Date;

 

(iii)Seller will do its best efforts to procure that the Purchaser be entitled
to be the Operator and conduct Operations in accordance with and under the terms
of the Put-8 JOA. In any case, on Closing Date Seller shall grant a mandate
agreement to Purchaser in the terms and conditions set forth in Schedule E
hereto, authorizing Purchaser to conduct the Operations and as per the terms of
and subject to the Put-8 JOA. In addition, Seller hereby agrees to use its best
efforts to cause the transfer of the operatorship of the Seller and the
operatorship of the E&P Contract vis-à-vis the ANH to Purchaser as soon as
reasonably practicable, provided Purchaser evidences its capabilities required
under the Applicable Laws. For the sake of clarity, the designation of the
Purchaser as Operator shall not affect in any way the execution and
effectiveness of this Transaction;

 

(iv)During the time that Seller shall remain as Operator under the terms of the
Put-8 JOA and the E&P Contract, if applicable, Purchaser shall maintain Seller
harmless from and against any and all damages, costs, losses and liabilities
(including reasonable attorney’s fees and court agents) deriving from its
condition as Operator, except where such damages, costs, losses and liabilities
are a result of willful misconduct or gross negligence.

 

(v)Seller shall not exercise any right or privilege under the E&P Contract or
the Put-8 JOA including any decision, future or pending, related to any
Operation or activity pertaining to the Assigned Interest;

 

(vi)Seller shall have the right to all income and economic benefits arising from
the Assigned Interest incurred or caused prior to the Closing Date and Seller
shall be responsible for and pay all costs, expenses and liabilities applicable
to the Assigned Interest in accordance with the E&P Contract and the Put-8 JOA
arising or caused prior to the Closing Date.

 

(vii)Purchaser shall indemnify and keep the Seller harmless from and against any
and all damages, costs, losses and liabilities (including reasonable attorney’s
fees and court agents) deriving from holding the Assigned Interest, as per (i)
above, or from any of the circumstances or Seller’s undertakings and/or
obligations under this Section 3.3, except where such damages, costs, losses and
liabilities are a result of willful misconduct or gross negligence) by Seller
while holding the Assigned Interest for the benefit of Purchaser in accordance
to this section.

 

 13 

 

 

3.4Actions After Closing Date

 

(a)On or in any case no later than ten (10) Business Days following the
applicable Closing Date, Seller shall deliver the assignment and novation
agreements in respect of any Material Contracts which Purchaser elects that it
wishes to be assigned. All costs incurred in connection with the termination of
the Material Contracts that Purchaser does not wish to maintain shall be assumed
by the Purchaser;

 

(b)Within ninety (90) days following the Closing Date the Parties agree to take
all actions required to settle any modifications to the Purchase Price that may
be required as a result of any adjustments to be made in respect of the
allocation of revenues, costs and liabilities pertaining to the Assigned
Interest as of the Closing Date in accordance with the allocation of liabilities
and allocation of economic rights described in Section 3.3; and

 

(c)No later than ten (10) Business Days following the Closing Date, the Parties
shall perform a handover at which time Seller shall deliver to the Purchaser all
documents and records in its possession including all Books and Records and
Technical Data, whether in physical or electronic format, except as required to
fulfil its obligations hereunder in which case such documents shall be delivered
as soon as possible thereafter.

 

(d)On or as soon as practicable following the Closing Date, the Parties shall
perform a handover in the field in order for Purchaser to assume under the
Mandate Agreement all of Seller’s operations, to the extent permitted.

 

(e)Operator Position Assignment according to JOA to the extent possible.

 

3.5Approvals and Waivers

 

(a)Each Party agrees to act in good will and good faith and to seek, and to do
all things reasonably necessary to obtain all approvals, consents and other
permissions necessary to achieve the transfer and conveyance of the Assigned
Interest as specified in Section 2.1 and the vesting thereof in Purchaser on the
Closing Date.

 

(b)Following the Closing Date:

 

(i)Purchaser shall forthwith after the applicable Closing Date deliver to ANH,
the ANH Assignment Request and the Deed of Assignment and Assumption Agreement
for each of the E&P Contract;

 

(ii)Seller shall, forthwith after it receives notice that ANH has issued the ANH
Approval for the E&P Contract, notify Purchaser of issuance of the ANH Approval
and provide Purchaser a copy of same;

 

 14 

 

 

(iii)each Party shall, forthwith upon receiving from ANH the form of Contract
Amendment, sign the said instrument and deliver to Seller for further handling,
as specified in Section 3.5(b)(iv);

 

(iv)Seller shall, forthwith after it receives the Contract Amendment (signed by
both Parties) deliver said document to the ANH;

 

(v)Seller shall, forthwith upon receiving the ANH’s counter-executed copy of the
Contract Amendment, provide to Purchaser a copy of the said document;

 

(vi)Seller shall within two (2) Business Days of the Execution Date send out the
ROFR Notices in compliance with the requirements set out in the Put-8 JOA; and

 

(vii)Seller shall, forthwith after it receives the elections in respect of
either ROFR Notice or the expiry of the time period provided for in the
applicable ROFR Notice, whichever occurs first, notify Purchaser of the election

 

(c)Subject to any restrictions on disclosure contained in agreements with Third
Parties or under applicable Laws, each of the Parties shall provide such
documentation and information, which may be requested by ANH in respect of the
evaluation of the granting of the ANH Approval.

 

(d)In the event that the ANH rejects the Assignment Request, refuses to grant
the ANH Approval or requests additional information in order to process the
Assignment Request, Seller agrees to and shall be obliged to submit any and all
information and take all legal actions including execution of agreements
documents as may be required by Purchaser as many times as it is necessary to
obtain the ANH Approval. In any case, Seller agrees to hold the Assigned
Interest in trust for the exclusive benefit of Purchaser until the ANH Approval
as contemplated herein is obtained.

 

Article 4
CONDITIONS PRECEDENT TO CLOSING

 

4.1Conditions to the Obligations of Purchaser

 

The obligation of Purchaser to complete the Transaction is subject to the
satisfaction (or waiver by Purchaser), at or prior to the Closing, of each of
the following conditions:

 

(a)no Applicable Laws make illegal the consummation of the Transaction;

 

(b)the Regulatory Approval shall have been obtained or shall have been waived in
writing by the applicable Governmental Authority, and all conditions in respect
thereof imposed by the applicable Governmental Authority that are required to be
satisfied prior to Closing shall have been satisfied;

 

 15 

 

 

 

(c)notwithstanding anything contained in this Agreement, the Parties acknowledge
and  accept that this Agreement shall terminate and be of no further force and
effect and, therefore, there will be no obligation for Purchaser to purchase the
Put-8 Assigned Interest if Amerisur and/or any of its permitted assignees under
the Put-8 JOA in respect of the Put-8 ROFR exercises its rights to acquire the
Put-8 Assigned Interests at any time before the expiry of the time period
provided for in the ROFR Notice (or at such other later date as it may be
decided by the Parties) (the “ROFR Expiry Date”);

 

(d)for clarity:

 

(i)if by the ROFR Expiry Date Amerisur and/or any of its permitted assignees
under the Put-8 JOA in respect of the Put-8 ROFR either waives its rights under
the PUT-8 JOA, or does not send a written communication to Seller confirming
that such Put-8 ROFR is exercised or waived, the Parties agree that Closing
shall occur in accordance and subject to this Agreement;

 

(ii)if Amerisur and/or any of its permitted assignees under the Put-8 JOA in
respect of the Put-8 ROFR objects the form or content of the ROFR Notice, the
Parties will do all things necessary to rectify the form and contact of such
ROFR Notice and the ROFR Expiry Date will be extended to the extent necessary to
resolve such objection.

 

4.2Conditions to the Obligations of Seller

 

The obligation of Seller to complete the Transaction is subject to the
satisfaction (or waiver by Purchaser), at or prior to the Closing, of each of
the following conditions:

 

(a)no Applicable Laws make illegal the consummation of the Transaction;

 

(b)the Regulatory Approval shall have been obtained or shall have been waived in
writing by the applicable Governmental Authority, and all conditions in respect
thereof imposed by the applicable Governmental Authority that are required to be
satisfied prior to Closing shall have been satisfied;

 

(c)notwithstanding anything contained in this Agreement, the Parties acknowledge
and  accept that this Agreement shall terminate and be of no further force and
effect and, therefore, there will be no obligation for Purchaser to purchase the
Put-8 Assigned Interest if Amerisur and/or any of its permitted assignees under
the Put-8 JOA in respect of the Put-8 ROFR exercises its rights to acquire the
Put-8 Assigned Interests at any time before the expiry of the time period
provided for in the ROFR Notice (or at such other later date as it may be
decided by the Parties) (the “ROFR Expiry Date”);

 

 16 

 

 

(d)for clarity:

 

(i)if by the ROFR Expiry Date Amerisur and/or any of its permitted assignees
under the Put-8 JOA in respect of the Put-8 ROFR either waives its rights under
the PUT-8 JOA, or does not send a written communication to Seller confirming
that such Put-8 ROFR is exercised or waived, the Parties agree that Closing
shall occur in accordance and subject to this Agreement;

 

(ii)if Amerisur and/or any of its permitted assignees under the Put-8 JOA in
respect of the Put-8 ROFR objects the form or content of the ROFR Notice, the
Parties will do all things necessary to rectify the form and contact of such
ROFR Notice and the ROFR Expiry Date will be extended to the extent necessary to
resolve such objection.

 

4.3Endeavors

 

Each of the Parties shall use commercially reasonable efforts to procure that
the Conditions Precedent are satisfied as soon as it is reasonably practicable
following the date hereof and in any event no later than the Closing Date.

 

Article 5
PURCHASE PRICE AND PAYMENT

 

5.1Purchase Price

 

As consideration for the assignment, conveyance and transfer of the Assigned
Interest hereunder, Purchaser agrees to pay a cash payment of US$ 19,100,000
(NINETEEN MILLION ONE HUNDRED THOUSAND UNITED STATES DOLLARS) (the “Purchase
Price”) less any withholding taxes required under Colombian Law (USD $ 477,500
(FOUR HUNDRED SEVENTY SEVEN THOUSAND AND FIVE HUNDRED UNITED STATES DOLLARS))
for a total of US$ 18,622,500 (EIGHTEEN MILLION SIX HUNDRED TWENTY TWO THOUSAND
AND FIVE HUNDRED UNITED STATES DOLLARS) to be paid to Seller on the Closing Date
for the Put-8 Assigned Interest.

 

In order to make the payment of the Purchase Price, Seller shall present to
Purchaser the corresponding invoice (the “Invoice”) in compliance with the
Colombian tax legislation in force, which Purchaser agrees to pay by wire
transfer of immediately available funds on the Closing Date after the correct
presentation of the Invoice. Seller shall provide a draft Invoice for Purchaser
to review no less than three (3) Business Days prior to the applicable Closing
Date.

 

5.2Payment of Purchase Price

 

(a)Setting up of Escrow Account and Deposit of Escrow Funds

 

Within 7 business days of the Execution Date the Parties shall set up an escrow
account with a mutually acceptable escrow agent (the “Escrow Account”), at
Seller’s entire cost and expense, and Purchaser shall make the payment of the
Purchase Price. On (i) the Closing Date, if the Conditions Precedent have been
fulfilled; or (ii) on the date on which Amerisur and/or any permitted assignee
under the Put-8 JOA has exercised its Put-8 ROFR, both Parties will give
instructions for the release the Escrowed Amounts in favor of (a) the Seller in
the event of (i) above; or (b) the Purchaser in the event of (ii) above.

 

 17 

 

 

No amount (including interest) shall be paid out of the Escrow Account save as
expressly permitted under the agreement related to the Escrow Account.

 

The Escrow Account shall be denominated in US$.

 

(b)Interest

 

Any interest (the “Interest”) which accrues on the monies held in the Escrow
Account shall (after any required deductions on account of taxation on interest
by the escrow agent in accordance with the letter of instructions) be credited
to the Escrow Account and shall be paid to recipient of the released Escrowed
Amounts.

 

5.3Costs

 

Each Party shall bear its own costs in connection with the negotiation of this
Agreement.

 

Article 6
OBLIGATIONS OF THE PARTIES

 

6.1Purchaser’s Obligations after Closing Date

 

On the Closing Date, Purchaser shall provide a letter of credit to guarantee the
Performance Guarantee providers to backstop the obligations thereunder after the
Closing Date and until the ANH Approval is obtained.

 

6.2Seller’s Obligations during and after the Interim Period

 

(1)During the Interim Period, Seller shall:

 

(a)notwithstanding Articles 5 and Article 8, meet all funding obligations under
the E&P Contract and the Put-8 JOA and all Material Contracts, including the
payment of cash calls. If Seller were to pay any amount any amount under E&P
Contract and/or Put-8 JOA the Purchase Price shall be adjusted on Closing Date
on a Dollar per Dollar basis to include any such payments;

 

(b)be entitled to receive all income relating to the Assigned Interest;

 

(c)promptly notify Purchaser and provide details upon the occurrence of:

 

(i)any written notice of default or termination received by Seller with respect
to the E&P Contract or the Put-8 JOA, or any of the Material Contracts;

 

(ii)any written notice received by Seller of any pending or threatened Claim
related to the E&P Contract or the Put-8 JOA, or any of the Material Contracts,
or under applicable Laws and in respect of any operations on or pertaining to
the Contract Area;

 

 18 

 

 

(iii)any material damage, destruction or loss to any Tangible Assets; or

 

(iv)any event or condition that would: (A) render impossible Purchaser’s right
to the assignment of the Assigned Interest under this Agreement; and/or (B) have
a material adverse effect on the business, operations, financial condition or
results of operations under any of the E&P Contract or the Put-8 JOA or any of
the Material Contracts, or in respect of any operations on or pertaining to the
Contract Area;

 

(d)regularly consult with Purchaser concerning the conduct of operations on or
pertaining to the Contract Area, including the disclosure of specifics
pertaining to the planning, conduct and results of operations and data resulting
therefrom;

 

(e)promptly provide Purchaser with any material correspondence received from the
Government or a Third Party that: (a) relates to any of the E&P Contract or the
Put-8 JOA, or any of the Material Contracts, or in respect of any operations on
or pertaining to the Contract Area; or (b) affects, or could reasonable be
anticipated to affect, the Assigned Interest.

 

(f)upon receipt of reasonable advance notice, permit representatives of
Purchaser to have at all reasonable times during normal business hours and at
such Party’s own risk and cost reasonable access to the operations on or
pertaining to the Contract Area, to observe the operations and inspect the
Tangible Assets;

 

(g)not (by act or omission) breach in any material respect any of the provisions
of any of the E&P Contract or the Put-8 JOA, or any of the Material Contracts,
or any applicable Laws to the extent those relate to the Assigned Interest;

 

(h)not without Purchaser’s prior written approval, agree to amend or terminate
any of the E&P Contract or the Put-8 JOA, or any of the Material Contracts, or
do or omit to do anything which would amount to a waiver of any material rights
or obligations under the E&P Contract or the Put-8 JOA, or any of the Material
Contracts;

 

(i)not sell, pledge, charge or Encumber any part of the Assigned Interest, nor
assign, sell or enter into any agreement to assign or sell any part of the
Assigned Interest;

 

(j)not without Purchaser’s prior written approval, exercise an election, option
or any other material right under the E&P Contract or the Put-8 JOA, or any of
the Material Contracts (including approval of any operations or expenditures by
the Executive Committee under the Put-8 JOA);

 

(k)not without Purchaser’s prior written approval, approve or incur any
additional commitment or obligation to the Government in relation to the E&P
Contract (including filing any revision or amendment to the work programs and
budgets filed with ANH); provided however, as expressly requested by Purchaser;

 

 19 

 

 

(l)ensure that Operations carried out by Seller are performed in the ordinary
and usual course of business and in accordance with the terms of the E&P
Contract, the Put-8 JOA, or any of the Material Contracts, applicable Laws;

 

(m)be entitled to sell the Hydrocarbons produced from the E&P Contract pursuant
to the Hydrocarbon Sales Contracts, and any such other marketing or sales
contracts approved by Purchaser, such approval not to be unreasonably withheld;
and

 

(n)not without Purchaser’s prior written approval, initiate, commence, settle,
compromise or waive any Claim relating to any of the E&P Contract, the Put-8
JOA, or any of the Material Contracts, or any Operation; and

 

(2)Following Closing and until such Contract Amendment is executed by the ANH
Seller:

 

(a)shall comply with subparagraph (1)(c), 1(e), 1(g), 1(h), 1(i), 1(j), 1(k),
1(n); and

 

(b)Immediately transfer to Purchaser any and all income derived from any sale of
hydrocarbons extracted from the Contract Area that for any reason is paid to
Seller after the applicable Closing Date at no cost for Purchaser.

 

6.3Purchaser’s Obligations during and after the Interim Period

 

Purchaser shall promptly provide to Seller all such information and
documentation concerning Purchaser as may be reasonably requested to enable
Seller to prepare and submit all necessary filings in connection with seeking
the ANH Approval.

 

6.4Mutual Obligations during and after the Interim Period

 

During the Interim Period Purchaser and Seller shall comply with each of the
following undertakings:

 

(a)use commercially reasonable efforts to satisfy, in an expeditious manner, the
Conditions Precedent.

 

(b)not take any action nor fail to take any action prior to the Closing Date
that would result in a breach of any of its representations and warranties under
this Agreement.

 

 20 

 

 

Article 7
REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

7.1Seller’s Representations and Warranties

 

At the time of this Agreement Seller makes the following representations and
warranties to Purchaser, which representations and warranties are made as of the
date hereof and shall be repeated as of the Closing Date:

 

(1)Rights

 

(a)Seller holds the rights to, and is the legal and beneficial owner of, the
applicable Assigned Interest, free and clear of any liens, Claims, burdens or
Encumbrances, other than: (i) the liens, Claims, burdens or Encumbrances in
favor of the Government according to the terms of the E&P Contract and
applicable Laws, and (ii) the Credit Agreement;

 

(b)Following the satisfaction or waiver of the Put-8 ROFR with respect to the
Put-8 Assigned Interest, Seller will have the right to transfer and assign full
legal and beneficial ownership of the Assigned Interest to Purchaser, free and
clear of any Preferential Right.

 

(c)The E&P Contract as described herein include all amendments, extensions,
renewals, relinquishments applicable thereto.

 

(d)The Put-8 JOA as described herein includes all amendments applicable thereto.

 

(e)The E&P Contract and the Put-8 JOA are valid and binding agreements and are
in full force and effect and no default, termination event or breach under any
of the E&P Contract or the Put-8 JOA has occurred, nor has any notice of the
foregoing or any notice of withdrawal or revocation been received by Seller nor,
to the knowledge of Seller, has any other party to the E&P Contract and/or the
Put-8 JOA received or given such notice.

 

(f)The E&P Contract together with applicable Laws, contain the entirety of the
obligation of Seller to the Government with respect to the subject matter of the
E&P Contract, and no other understanding or agreement exists between Seller and
the Government in relation to the subject matter of the E&P Contract except as
otherwise disclosed under this Agreement.

 

(g)To Seller’s Knowledge the E&P Contract is not currently suspended or in Force
Majeure (as that term is defined in the E&P Contract), and to Seller’s Knowledge
there are no circumstances currently existing which may result in the E&P
Contract and/or the Put-8 JOA becoming suspended.

 

(h)Seller is in compliance with all obligations under the E&P Contract and the
Put-8 JOA. No default, termination event or breach under the E&P Contract or the
Put-8 JOA has occurred, nor has any notice of the foregoing or any notice of
withdrawal or revocation been received by Seller nor, to the knowledge of
Seller, has any other party to the E&P Contract and/or the Put-8 JOA received or
given such notice.

 

 21 

 

 

(2)Insolvency

 

(a)Seller is able to pay its debts as they fall due, is not bankrupt and has not
stopped paying its debts as and when they fall due.

 

(b)No order has been made and no resolution has been passed for the winding up,
dissolution, administration or similar of Seller or for a receiver,
administrator, trustee in bankruptcy, liquidator or similar office howsoever
called to be appointed in respect of it or any of its assets and no petition has
been presented and no meeting has been convened for the purposes of any of the
foregoing in relation to Seller.

 

(3)Documents

 

(a)Seller has provided Purchaser with complete and correct and accurate copies
of the E&P Contract and the Put-8 JOA. Where Seller has provided any translation
of a Document, Seller has done so as a courtesy to Purchaser and Seller makes no
representation or warranty as to the accuracy of the translation.

 

(4)Material Contracts and Third-Party Obligations

 

(a)Other than the Put-8 JOA, and the Material Contracts, there are no material
contracts, agreements, instruments, transactions and undertakings pertaining to
the E&P Contract, the Contract Area, the Tangible Assets or any of them nor
agreements binding on Seller in respect of the Assigned Interest and currently
in effect, with the exception of the Credit Agreement.

 

(b)To the Seller’s Knowledge, Seller is not in a material default under any of
the Material Contracts.

 

(c)The Put-8 JOA constitutes a legal and binding obligation of Seller and the
Third Parties thereto, enforceable in accordance with its respective terms,
subject to limitations with respect to enforcement imposed by Applicable Laws in
connection with bankruptcy, or similar proceedings and to the extent that
equitable remedies such as specific performance and injunction are in the
discretion of the courts from which they are sought.

 

(d)All amounts due and payable to Third Parties prior to the date hereof and
pertaining to any of the Assigned Interest have been fully paid, including (1)
all rentals and royalties, (2) any and all ad valorem and property taxes, (3)
any and all production, severance and similar taxes, charges and assessments
based upon or measured by the ownership or production of Hydrocarbons or any of
them or the receipt of proceeds therefor, (4) any mandatory contributions or
deposits, whether in respect of abandonment and reclamation obligations or
otherwise, and (5) all economic fees under the E&P Contract including subsoil
use fees, ANH production participation, high prices fees and contributions for
training, institutional strengthening and technology transfer.

 

 22 

 

 

(e)There are no financial commitments of Seller in respect of the Assigned
Interest which are due as of the date of this Agreement or which may become due
by virtue of matters occurring or arising prior to the date of this Agreement.

 

(f)Seller is not obligated by virtue of a prepayment, gas balancing,
take-or-pay, or other arrangement under any contract to make any production
payment, refund of production payment or delivery of Hydrocarbons produced from
its interests in the Contract Area to any Third Party at some future time
without receiving in due course (and being entitled to retain) full payment
therefor at current market prices or contract prices.

 

(g)Seller is not aware of any ongoing, planned or threatened activities that
would reasonably be anticipated to result in the transportation infrastructure
(whether being Joint Property or owned by Third Parties) currently being used to
deliver Hydrocarbons produced from the Contract Area to market not having
sufficient capacity or ability to accept transmission of the production of
Hydrocarbons from the Contract Area.

 

(5)Claims and Litigation

 

(a)As of the Execution Date, there is no civil, criminal or administrative
action, suit or proceeding pending or, to the best of Seller’s Knowledge,
threatened in writing against the Assigned Interest before any Governmental
Authority.

 

(b)As of the date hereof, there is no material action, suit or proceeding
commenced by Seller pending before any Governmental Authority or threatened in
writing by Seller against any other Person.

 

(c)To the best of Seller’s Knowledge, there is no valid basis for any civil,
criminal or administrative action, suit or proceeding involving the Assigned
Interest and the Assigned Interests are not subject to any judgment, order or
decree entered in any lawsuit or proceeding.

 

(6)Insurance

 

(a)The Disclosed Materials contains particulars of all insurances maintained by
or on behalf of the Seller, and all policies in respect of those insurances are
currently in force. Seller has maintained valid and adequate insurance cover of
a type and affording the same degree of cover as that normally held by companies
engaged in businesses of the same or similar type to the Business for the past
three years.

 

(b)Except as set forth in Schedule F, there are no outstanding claims under any
policies of insurance maintained by or on behalf of the Seller.

 

 23 

 

 

(7)Tangible Assets

 

To Seller’s Knowledge, the Tangible Assets have been constructed, installed,
maintained and operated in accordance with the terms of the E&P Contract, the
Put-8 JOA, any other applicable Material Contracts; and to Seller’s knowledge,
all Tangible Assets are in good and operable condition, reasonable wear and tear
excepted, in accordance with the Seller’s past practices.

 

(8)Conduct of Operations

 

To Seller’s knowledge:

 

(a)any and all Operations have been conducted in accordance with the terms of
the E&P Contract, the Put-8 JOA, the Material Contracts and the practice of
similar companies conducting a similar business;

 

(b)there have not been communicated to Seller any planned or threatened strikes,
other work stoppages or occupations by organized labour or communities living in
the Contract Area’s area of direct influence which would reasonably be expected
to affect Operations, other than those that could arise as a consequence of the
execution of this Agreement;

 

(c)there are no existing or, threatened through a communication to Seller,
disputes or Claims or other grievances with ethnic communities and/or
communities living in the Contract Area’s area of direct influence which would
reasonably be expected to affect access to the Contract Area for the conduct of
Operations as they are currently being conducted or are currently planned to be
conducted;

 

(d)any and all existing social investment obligations and Environmental handling
plans (the “Obligation and Plans”) in place with the communities living in the
Contract Area’s area of direct influence for the performance of exploration
and/or production activities are not in breach of Applicable Laws, the terms of
the E&P Contract, the applicable Material Contracts and the terms of such
Obligations and Plans; and

 

(e)any and all legal requirements regarding the verification and certification
in relation to ethnic groups or communities, or if applicable as the case may
be, all prior consultations have been made, and the formalities related to them
have been conducted in accordance with applicable Laws, the terms of the E&P
Contract.

 

(9)Environmental Matters

 

Except as otherwise disclosed by Seller to Purchaser in the Disclosed Materials
to the best of Seller’s Knowledge:

 

 24 

 

 

(a)there has not been and there is not now existing any material non-compliance
with Environmental Laws in respect of the construction, ownership or operation
of the assets of the Seller or the conduct of any operations thereby. For the
purposes of this representation and warranty a “material non compliance” shall
be such a non compliance which may result in a material adverse change in or
affecting the condition (financial, operational or legal) of the Company with an
economical impact equal to or greater than 200,000US$;

 

(b)no investigation or complaint by any Governmental Authority with respect to
any environmental issues or matters or work place health and safety matters
pertaining to or affecting the Assigned Interest is currently outstanding;

 

(c)no information request or any other requirement by any Governmental Authority
with respect to any environmental issues or matters or work place health and
safety matters pertaining to or directly affecting the Assigned Interest is
currently outstanding;

 

(d)all known spills or similar incidents pertaining to or affecting the Assigned
Interest have been reported to the appropriate Governmental Authorities to the
extent required by Environmental Laws;

 

(e)all waste disposal pertaining to or affecting the Assigned Interest has been
and is being conducted in accordance with Environmental Laws;

 

(f)there has been no Release of Hazardous Substances at or from the Contract
Area in connection with Operations that could reasonably be expected to give
rise to a material remedial or corrective action obligation under any
Environmental Laws.

 

Seller has made available to Purchaser all material environmental studies,
reports, audits, sampling data, site assessments, compliance reviews,
correspondence and other similar documents in its possession or control with
respect to the Tangible Assets and the Contract Area.

 

(10)Compliance with the E&P Contract

 

To Seller’s Knowledge, Seller is in compliance in all material respects with the
E&P Contract, and there are no material Claims (including with respect to
Environmental Laws) of which Seller has received notice or, threatened or
pending against Seller alleging any failure to so comply.

 

(11)Permits

 

To the Seller’s Knowledge the Operations are performed under the current
licenses, permissions, consents, approvals and agreements (including
Environmental permits) (the Permits) have been obtained and complied with and
are in full force and effect and Seller has not received any written notice that
any such Permits may be revoked, suspended or varied, in whole or in part, and
to Seller’s Knowledge there are no circumstances existing which might result in
any such Permits being revoked, suspended or varied, in whole or in part.

 

 25 

 

 

(12)No Broker’s Fees

 

Seller has not incurred any obligation or liability, contingent or otherwise,
for brokerage fees, finder’s fees, agent’s commission or other similar forms of
compensation with respect to the Transaction contemplated hereunder for which
Purchaser shall have any obligation or liability whatsoever.

 

(13)Business Ethics and Foreign Investments

 

(a)Seller is in compliance with Colombian Banco de la República (Central Bank)
requirements of any and all required foreign exchange declarations and any
updates to the same. Seller has no knowledge of any pending investigations or
fines with respect to such foreign investments and foreign exchange.

 

(b)The operations on the Assigned Interests are and have been conducted at all
times in compliance with applicable Colombian Money Laundering Laws and no
action, suit or proceeding by or before any court, Governmental Authority or
arbitrator with respect to Colombian Money Laundering Laws to which Seller or
its business are subject is pending, or, to the best of Seller’s Knowledge,
threatened.

 

(c)Neither Seller nor any of its representatives nor, to the best of Seller’s
Knowledge, any person acting in relation to the Assigned Interests: (i) has
made, given or promised, either directly or indirectly, any illegal
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) has made, given or promised, either directly or
indirectly, any unlawful payments, gifts or benefits of any kind to any foreign
or domestic governmental officials or employees; (iii) has violated or is
violating any provision of any Colombian anti-bribery or anti-corruption laws
applicable to Seller or its representatives; (iv) has established or maintained,
or is maintaining, any unlawful fund of corporate monies or other properties; or
(v) has made, given or promised, either directly or indirectly any bribe,
unlawful rebate, payoff, influence payment, kickback or other unlawful payment
of any gift or benefit of any nature to any foreign or domestic governmental
officials or employees for any of the following purposes: influencing any act or
decision of such public official in his or her official capacity; inducing such
public official to do or omit to do any act in violation of the lawful duty of
the public official; inducing such public official to use his or her influence
with any governmental agency or authority or political party to affect or
influence any act or decision of such entity; or securing any improper advantage
to either assist a person to obtain business or to further the interests of its
business.

 

(d)Seller maintains appropriate internal controls over financial reporting given
Colombian Applicable Laws to which it is subject.

 

(e)Neither Seller nor any of its representatives nor, to the best of Seller’s
Knowledge, any person acting in relation to the assets or business of Seller, is
aware of or has taken any action, directly or indirectly, including, but not
limited to sales, transactions, contracts, loans or investments in, or with, in
any currency, any individuals or entities sanctioned as Specially Designated
Nationals (“SDNs”) under sanctions administered by the US Office of Foreign
Asset Control (“OFAC”).

 

 26 

 

 

(f)Neither Seller nor any of its Affiliates is owned or affiliated with a
country sanctioned by OFAC or SDNs.

 

7.2Limitations of Seller’s Representations and Warranties

 

Notwithstanding any other additional provision contained in this Agreement,
Seller shall have no liability in respect of a Claim to the extent that it
occurs or is increased as a result of any of the issues, circumstances or events
listed in Clause 2.3 of the Liability Acknowledgement Agreement (for ease
reference, relevant terms of the Liability Acknowledgment Agreement have been
included on Schedule G).

 

7.3Purchaser’s Representations and Warranties

 

At the time of this Agreement Purchaser makes the following representations and
warranties to Seller, which representations and warranties are made as of the
date hereof and shall be repeated as of the Closing Date::

 

The Purchaser warrants to Seller that:

 

(1)General

 

(a)it has full power to enter into and perform this Agreement and this Agreement
constitutes valid and binding obligations on the Purchaser in accordance with
its respective terms;

 

(b)it is entering into this Agreement on its own behalf and not on behalf of any
other person;

 

(c)the execution and delivery of, and the performance by the Purchaser of its
obligations under, this Agreement will not:

 

(i)result in a breach of any provision of its memorandum or articles of
association; or

 

(ii)result in a breach of any order, judgment or decree of any court or
governmental agency to which the Purchaser is a party or by which that party is
bound;

 

(d)all consents, permissions, approvals and agreements of shareholders of the
Purchaser or any other third parties which are necessary or desirable for the
Purchaser to obtain in order to enter into and perform this Agreement in
accordance with its respective terms have been unconditionally obtained in
writing and have been disclosed in writing to Seller;

 

 27 

 

 

(e)it has the financial and economic capacity to pay in full the Purchase Price
with no need to obtain any external financing of any nature.;

 

The execution and delivery of this Agreement by Purchaser and the performance
and consummation of the Transaction: do not and will not result in the violation
of any Applicable Laws or result in a breach of any order, judgment or decree of
Governmental Authority to which the Purchaser is a party or by which the
Purchaser is bound;

 

(f)All consents, permissions, approvals and agreements of shareholders of the
Purchaser or any other third parties which are necessary or desirable for the
Purchaser to obtain in order to enter into and perform this Agreement in
accordance with its respective terms have been unconditionally obtained in
writing and have been disclosed in writing to the Seller;

 

(g)Neither the Purchaser nor any member of the Purchaser’s Group nor its or
their respective employees, agents or advisers has actual knowledge of any facts
or matter which would or may constitute a breach of any of the Warranties or
otherwise give rise to any liability on the part of the Sellers under any other
provision of this Agreement; and

 

(h)The Purchaser will not rescind this Agreement in the event of any breach by
the Sellers of any of the Seller’s Warranties (except with respect to a
fundamental and material breach of any of Seller’s Warranties regarding title
ownership and capacity of the Seller) and any such breaches, if any, of the
Seller’s Warranties will be considered as grounds of a Claim.

 

(2)Claims and Litigation

 

To the best of Purchaser´s knowledge there are no material Claims, demands,
actions, suits, insolvency proceedings, governmental inquiries, or proceedings
pending, or threatened, against Purchaser which would have an adverse effect
upon the consummation of the transactions contemplated by this Agreement.

 

(3)Financing and Insolvency

 

(a)Purchaser has sufficient cash, available lines of credit or other sources of
immediately available funds to enable it to fulfill all of its obligations under
the E&P Contract, the Put-8 JOA and this Agreement.

 

(b)Purchaser is able to pay its debts as they fall due, is not bankrupt and has
not stopped paying its debts as and when they fall due.

 

(c)No order has been made and no resolution has been passed for the winding up,
dissolution, administration or similar of Purchaser or for a receiver,
administrator, trustee in bankruptcy, liquidator or similar office howsoever
called to be appointed in respect of it or any of its assets and no petition has
been presented and no meeting has been convened for the purposes of any of the
foregoing in relation to Purchaser.

 

 28 

 

 

(4)Technical Capability

 

Purchaser has the technical capability, personnel and resources to fulfill its
obligations under this Agreement.

 

(5)Consents, Approvals or Waivers

 

Except as specifically set forth in this Agreement, Purchaser’s execution,
delivery and performance of this Agreement (and any document required to be
executed and delivered by Seller on the Closing Date) is not and will not be
subject to any consent, approval, or waiver from any government or other third
person, except for the ANH Approval and the Regulatory Approval.

 

7.4Mutual Representations and Warranties

 

Each Party makes the following representations and warranties to the other Party
as to the Party giving the representation or warranty only, which
representations and warranties are made as of the date hereof and shall be
repeated as of the Closing Date:

 

(1)Corporate Authority

 

It is duly organized and validly existing under the laws of the country where it
is organized and is qualified to conduct business in the jurisdiction as
necessary to perform the E&P Contract. It has all requisite corporate power and
authority to enter into this Agreement, to perform its obligations hereunder,
and to consummate the Transaction contemplated hereby. This Agreement has been
duly executed and delivered by such Party and constitutes a legal, valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms.

 

(2)Other Representations and Warranties

 

The execution, delivery, and performance of this Agreement by each Party, the
consummation of the transactions contemplated hereby, and the compliance with
the provisions hereof will not, to the best of each Party’s knowledge and
belief:

 

(a)violate any Applicable Laws, judgment, decree or award;

 

(b)contravene the organization documents of a Party; or

 

(c)result in a violation of a term or provision, or constitute a default or
accelerate the performance of an obligation under any contract or agreement
executed by a Party hereto.

 

7.5Disclaimer of Other Representations and Warranties

 

(a)Except as and to the extent expressly set forth in this Article 7, Seller
expressly disclaims any representation or warranty, express or implied, as to
(i) the quantity, quality or recoverability of Hydrocarbons in or from the
Contract Area, (ii) the production of Hydrocarbons from the Assets, or whether
production has been continuous or in paying quantities, and (iii) the
maintenance, repair, condition, quality, suitability, design or marketability of
the Assets within the Contract Area.

 

 29 

 

 

(b)Except for the representations and warranties provided in this Article 7,
Seller and Purchaser make no, and disclaim any, warranty or representation of
any kind, either express, implied, statutory, or otherwise, including in
relation to the accuracy or completeness of any data, reports, statements,
records, projections, information, or materials now, heretofore, or hereafter
furnished or made available to Purchaser in connection with this Agreement.

 

7.6Timing of Representations

 

All representations and warranties given under this Article 7 shall, for the
contractual term set forth herein, be deemed repeated and valid, true and
correct as of the Closing Date, and each Party agrees to inform the other Party
of any material changes to the facts in the representations and warranties prior
to the Closing Date.

 

Article 8
LIABILITIES AND CLAIMS

 

8.1Liability Acknowledgement Agreement

 

Provisions related to liability and Claims shall be governed by Article 2 and 3
of the Liability Acknowledgement Agreement (for ease of reference, relevant
terms of the Liability Acknowledgment Agreement have been included on Schedule
G).

 

Article 9
Settlement of Claims

 

The mechanism for the settlement of Claims as between the Parties shall be
governed by the provisions of Article 2 of the Liability Acknowledgement
Agreement (for ease of reference, relevant terms of the Liability Acknowledgment
Agreement have been included on Schedule G).

 

Article 10
TAX

 

10.1Tax Obligations

 

Each Party shall be responsible for complying with its own tax obligations in
accordance to the current tax legislation applicable to this Transaction.
Accordingly, Purchaser shall be entitled to withhold from the Purchase Price the
Tax which is required to be withheld pursuant to any Applicable Laws, in the
amount of US$ 477,500 (FOUR HUNDRED SEVENTY SEVEN THOUSAND AND FIVE HUNDRED
UNITED STATES DOLLARS), which shall be enumerated in the Invoice.

 

 30 

 

 

Each Party shall protect, defend and indemnify each other Party from any and all
loss, cost or liability arising from the indemnifying Party’s failure to satisfy
such tax obligations. The Parties intend that all income and all tax benefits
(including deductions, depreciation, credits and capitalization) with respect to
the expenditures made by the Parties hereunder will be allocated by the
Government tax authorities to the Parties based on the share of each tax item
actually received or borne by each Party. If such allocation is not accomplished
due to the application of the Laws or other Government action, the Parties shall
attempt to adopt mutually agreeable arrangements that will allow the Parties to
achieve the financial results intended.

 

The Parties shall cooperate fully and in good faith with respect to all Tax
matters connected with this Agreement and/or any transactions wherever
performed.

 

10.2Joint Levy

 

If interpretation or enforcement of the E&P Contract by the Government imposes
joint and several liability on the Parties for any levy, charge or tax, the
Parties agree to cross indemnify each other to the extent that such levy, charge
or tax is owed by one Party individually in accordance to the tax legislation in
force applicable to this transaction.

 

Article 11
CONFIDENTIALITY

 

11.1Confidentiality

 

Except as otherwise provided in the E&P Contract and the Put-8 JOA and subject
to Section 11.2, each Party shall treat as strictly confidential:

 

(a)the existence and provisions of this Agreement (including the Purchase Price
or the allocation thereof between Seller) and of any document or agreement
entered into pursuant to this Agreement;

 

(b)the negotiations relating to this Agreement; and

 

(c)all information received or obtained as a result of entering into or
performing this Agreement which relates to any of the other parties or the
business, financial or other affairs of any of the other parties.

 

11.2Exceptions

 

A Party may disclose information referred to in Section 11.1 (including by way
of press or public announcement or the issue of a circular) which would
otherwise be confidential if and to the extent that the disclosure is:

 

(a)approved by the other Parties in writing in advance;

 

(b)required by the law of any relevant jurisdiction or by a court of competent
jurisdiction;

 

(c)lawfully required by any securities or investment exchange or regulatory or
governmental body to which a Party is subject;

 

 31 

 

 

(d)required to vest in that Party the full benefit of this Agreement;

 

(e)made to the professional advisers, auditors or bankers of that Party subject
to the condition that the Party making the disclosure shall procure that those
persons comply with Section 11.1 as if they were Parties to this Agreement;

 

(f)made to the officers or employees of that Party who need to know the
information for the purposes of the transactions effected or contemplated by
this Agreement;

 

(g)of information that has already come into the public domain through no fault
of that Party; or

 

(h)of information which is already lawfully in the possession of that Party as
evidenced by its or its professional advisers’ written records and which was not
acquired directly or indirectly from the other Party to whom it relates,

 

provided that any information disclosed pursuant to (b) or (c) above shall be
disclosed only, after notice to the other Parties (save where such notice is
prohibited by law) and the disclosing Party shall consult and co-operate with
the other Parties regarding the content, timing and manner of that disclosure
and co-operate with any action which any of them may reasonably elect to take to
challenge legally the validity of that requirement.

 

11.3Limit in time

 

The restrictions contained in this Article 11 shall continue to apply after the
rescission or termination of this Agreement for a period of one year.

 

Article 12
Costs

 

Except to the extent this Agreement provides otherwise, each Party shall be
responsible for all the costs, charges and expenses incurred by it in connection
with and incidental to the negotiation, preparation and completion of this
Agreement, the other documents referred to in this Agreement and the assignment
of the Assigned Interest under this Agreement. For the avoidance of doubt, the
Purchaser shall be solely responsible for any and all stamp duty, stamp duty
reserve tax and/or other transfer taxes (and any associated interest and
penalties) payable by it in respect of the assignment of the Assigned Interest
in accordance with all Applicable Laws. All taxes, withholdings and any other
charges due as a result of the assignment of the Assigned Interest will be borne
by each Party according to Applicable Laws. Seller shall be solely responsible
for any charges due to its legal counsel and other advisers in connection with
the assignment.

 

 32 

 

 

Article 13
Entire agreement

 

13.1Entire agreement

 

This Agreement (including its exhibits and Schedules) represent the whole and
only agreement between the Parties in relation to the assignment of the Assigned
Interest and supersede any previous agreement whether written or oral between
the Parties in relation to that subject matter. Accordingly, all other terms,
conditions, representations, warranties and other statements which would
otherwise be implied (by law or otherwise) shall not form part of this
Agreement.

 

Article 14
Continuing effect

 

14.1Continuing Effect

 

Each provision of this Agreement shall continue in full force and effect after
Closing, except to the extent that any provision has been fully performed on or
before Closing.

 

14.2Invalidity

 

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable by an arbitrator or any court of competent jurisdiction, that
provision will be severed from this Agreement and the remaining provisions will
remain in full force and effect.

 

Article 15
Amendments and waivers

 

15.1Amendments

 

No amendment or variation of the terms of this Agreement or any document entered
into pursuant to this Agreement (including the Schedules) shall be effective
unless it is made or confirmed in a written document signed by each Party to the
relevant document.

 

15.2Waivers

 

No delay in exercising or non-exercise by a Party of any right, power or remedy
under this Agreement or any other document referred to in it shall impair, or
otherwise operate as a waiver or release of, that right, power or remedy.

 

Article 16
Further assurance and assistance

 

16.1Further assurance

 

Each Party shall from time to time at the cost of the requesting Party, do,
perform, sign, execute and deliver such reasonable and necessary acts, deeds,
documents (or procure the doing, performance, signing, execution or delivery of
them) as any other Party shall from time to time reasonably require, in a form
and in terms reasonably satisfactory to that other Party to give full effect to
this Agreement and to secure to that other the full benefit of the rights,
powers and remedies conferred upon it in this Agreement.

 

 33 

 

 

Article 17
Counterparts

 

17.1Any number of counterparts

 

This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed an original Agreement for all purposes but all the
counterparts shall together constitute one and the same instrument; provided
that no Party shall be bound to this Agreement unless and until all Parties have
executed a counterpart.

 

The Parties agree that the exchange by e-mail of scanned copies (in PDF format)
of the executed Agreement or its addendum will be enough to comply with this
Section.

 

For purposes of assembling all counterparts into one document, the Parties are
authorized to detach the signature page from one or more counterparts and, after
signature thereof by the respective Party, attach each signed signature page to
a counterpart.

 

Article 18
NOTICES

 

18.1Notices

 

Except as expressly set forth herein, any notice or other communication from one
Party to the other, which is required or permitted to be made by the provisions
of this Agreement, shall be:

 

(a)hand or sent by overnight courier to the Party concerned at the relevant
address shown at the start of this Agreement to the following addresses;

 

Vetra

 

Address: Avenida Calle 82 No. 10-33, Piso 7, Bogota D.C., Colombia Telephone: 57
1 593 4141 Fax: +57 1 616 0081 Attention: General Manager

 

Gran Tierra Energy Colombia, LLC.

 

Address: Calle 113 No. 7 – 80, Torre AR, Piso 17 , Bogotá D.C., Colombia Fax:
+57 1 213 9327 Attention: Presidencia / Departamento Legal

 

 34 

 

 

With a copy to:

 

Gran Tierra Energy Inc.

 

Address: 900, 520 – 3rd Avenue S.W., Calgary, Alberta, Canada T2P 0R3 Attention:
Director, Corporate Legal Fax: +1 403 265 3242

 

(b)e-mail to the Party concerned at the relevant email address shown below .

 

Purchaser:

 

Phillip Abraham   Manuel Buitrago   Mauricio Calderón

 

Seller:

 

Luis Garcia   Javier Casais   Antonio de la Morena   Domingo Torres   Nelson
Navarrete

 

with a copy to

 

Ana Soriano   Dee Replogle   Javier Carvajal

 

18.2When notices take effect

 

Each of the communications referred to in this Article shall take effect upon
confirmed receipt.

 

 35 

 

 

Article 19
ARBITRATION

 

19.1Settling Disputes

 

If any dispute, claim, question or difference arises out of or in connection
with this Agreement, or in respect of any legal relationship associated with or
derived from this Agreement, other than a matter referred to in Section 19.2 (a
“Dispute”), the Parties shall attempt to settle the Dispute by negotiation. If
the Dispute has not been resolved, for any reason, within fifteen (15) Business
Days following delivery of a notice of Dispute, the Dispute will be resolved by
arbitration as provided in Section 19.3.

 

19.2Exceptions

 

Although the arbitrator(s) also have the power to grant injunctive or other
equitable relief, nothing in this Article prevents a Party from seeking or
obtaining an injunction, specific performance or any other equitable remedy from
a court of competent jurisdiction.

 

19.3Arbitration

 

(1)A Party may commence arbitration in respect of a Dispute by delivering to the
other Parties (or Party, as applicable) a written notice of arbitration.

 

(2)Any and all disputes or controversies arising out of or in connection with
this Agreement, including the execution, performance or termination of thereof,
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce (the “ICC Rules”), supplemented by the International Bar
Association Rules on the Taking of Evidence in International Arbitration (the
“IBA Rules of Evidence”), as amended from time to time, by a three-member
arbitral tribunal. Each side shall nominate a co-arbitrator. The co-arbitrators
will nominate jointly the President of the Tribunal within thirty (30) days of
the confirmation or designation of the second co-arbitrator by the International
Chamber of Commerce. The place of arbitration shall be the city of London,
England, or such other locations as the Parties may agree. The arbitration shall
be conducted in English, or such other language as the Parties may agree..
Judgment will be executable in any court having jurisdiction thereof.

 

(3)The arbitration will be kept confidential and the existence of the proceeding
and any element of it (including any pleadings, briefs or other documents
submitted or exchanged, any testimony or other oral submissions and any awards)
will not be disclosed beyond the arbitrator, the Parties, their counsel and any
person necessary to the conduct of the proceeding, except as may lawfully be
required in judicial proceedings relating to the arbitration or otherwise or as
may be required by Applicable Law.

 

 36 

 

 

Article 20
Governing law

 

This Agreement shall be shall be governed by and interpreted in accordance with
the laws of the Kingdom of Spain, without regard for any conflict of laws or
choice of laws principles that would require the application of the laws of any
other jurisdiction, provided that the transfer of Assigned Interests shall at
all times be performed in compliance with the laws of Colombia.

 

Article 21
INDEPENDENT LEGAL ADVICE

 

Each Party hereby represents and warrants to the others that it had the
opportunity to seek and was not prevented or discouraged by any of the other
Parties from seeking independent legal advice prior to the execution and
delivery of this Agreement and that, in the event that he or it did not
available himself of that opportunity prior to signing this Agreement he or it
did so voluntarily without any undue pressure and agrees that its failure to
obtain independent legal advice shall not be used by it as a defence to the
enforcement of its obligations under this Agreement or as a basis for the
exertion of any rights under this Agreement.

 

Article 22
Seller’s assignees

 

22.1With effect from the Closing Date, Inversiones Frieira, S.L. and Vetra
Energy Group LLC (jointly referred as the “Parent Companies”) shall fully
undertake any whatsoever payment obligation of either the Seller hereunder and
under the Liability Acknowledgement Agreement. Therefore from Closing Date, the
Parent Companies will be liable individually and severally (“mancomunadamente”)
between both –(74.5% in the case of Inversiones Frieira, S.L. and 25.5% in the
case of Vetra Energy Group LLC) of the potential payment obligations, including
all the Seller’s obligations to indemnify any Losses suffered by the Purchaser
as a result of any breach of the Sellers’ Warranties set forth in Article 6 (the
“Assignment of Obligations”).

 

22.2Likewise, the Seller, by mean of this Agreement assigns to Parent Companies,
individually and severally (“mancomunadamente”) in the proportion of their stake
in the share capital of Seller all the rights hereunder (the “Assignment of
Rights”).

 

22.3As a result of the Assignment of Obligations, the Purchaser expressly agree
to release the Seller from any such payment obligations under this Agreement and
under the Liability Acknowledgement Agreement. As previously set forth, each of
the Parent Companies shall be liable vis-à-vis the Purchaser individually and
severally (“mancomunadamente”), in the proportion 74.5%/25.5% of any and all
payment obligations arising from the Seller’s obligations under this Agreement
and under the Liability Acknowledgement Agreement.

 

 37 

 

 

22.4The Purchaser expressly accepts the terms and conditions of the Assignment
of Obligations and the Assignment of Rights and, therefore, acknowledges that on
the Closing Date, once the Assignment of Obligations and the Assignment of
Rights are effective, Seller will be automatically released against the
Purchaser from any and all Losses. The Purchaser irrevocably waives any and all
judicial or extra-judicial claims to be brought after the Closing Date against
the Seller related to this Agreement and under the Liability Acknowledgement
Agreement.

 

Article 23
GENERAL PROVISIONS

 

23.1Further Assurances

 

Each of the Parties shall do all such acts and execute and deliver all such
documents as shall be reasonably required in order to fully perform and carry
out the terms of this Agreement.

 

23.2Non-Waiver

 

No waiver by any Party of any one or more defaults by another Party in the
performance of any provision of this Agreement shall operate or be construed as
a waiver of any future default or defaults by the same Party whether of a like
or of a different character. No failure to exercise nor any delay in exercising
any right, power or remedy under this Agreement or law shall operate as a
waiver, and no single or partial exercise of any right or remedy shall prevent
any further or other exercise or exercise of any other right or remedy. Except
as expressly provided in this Agreement, no Party shall be deemed to have
waived, released or modified any of its right under this Agreement unless such
Party has expressly stated, in writing, that it does waive, release or modify
such right.

 

23.3Joint Preparation

 

Each provision of this Agreement shall be construed as though all Parties
participated equally in the drafting of the same. Consequently, the Parties
acknowledge and agree that any rule of construction that a document is to be
construed against the drafting party shall not be applicable to this Agreement.

 

23.4Severance of Invalid Provisions

 

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.

 

For the avoidance of doubt, if and for so long as any provision of this
Agreement shall be deemed to be judged invalid for any reason whatsoever,
Purchaser and Seller shall negotiate in good faith, and use reasonable
endeavors, to agree an alternative valid provision which, as far as possible,
reflects the commercial terms and/or effect of the provision judged invalid.

 

 38 

 

 

23.5Modifications

 

There shall be no modification or amendment of this Agreement except by written
consent of all Parties.

 

23.6Priority of Agreement

 

In the event of any conflict between the provisions of the main body of this
Agreement and its Schedules, the provisions of the main body of the Agreement
shall prevail. In the event of any conflict between this Agreement and the CPI
Contract, then as between the Parties this Agreement shall prevail.

 

23.7Public Announcements

 

Notwithstanding anything to the contrary contained in the Non-Disclosure
Agreement between Gran Tierra Energy Inc. and Vetra Energía, S.L. dated December
14, 2018 or this Agreement, the Parties acknowledge and agree that the Purchaser
will be entitled to publicly announce the execution of this Agreement and the
Closing of the Transaction via press release, and, to the extent required under
the rules and regulations of the U.S. Securities Exchange Act of 1934, as
amended, to file this Agreement and any financial statements required by Rule
3-05 of Regulation S-X with the SEC. Purchaser will provide a draft copy of any
such press release to Sellers, and will make such changes which the Sellers will
reasonably request.

 

23.8Entirety

 

With respect to the subject matter contained herein, this Agreement (i) is the
entire agreement of the Parties; and (ii) supersedes all prior understandings
and negotiations of the Parties.

 

23.9No Merger

 

Notwithstanding any principle of law to the contrary, no covenant,
representation, warranty, or indemnity contained herein shall be merged by
reason of the effecting of the assignment of the Assigned Interest, whether by
execution of the Deed of Assignment and Assumption Agreement, the Contract
Amendment or otherwise.

 

23.10Partnership

 

The rights, duties, obligations, and liabilities of the Parties under this
Agreement shall be individual, not joint or collective. It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create, a mining or other partnership, joint venture or association or (except
as explicitly provided in this Agreement) a trust. This Agreement shall not be
deemed or construed to authorize any Party to act as an agent, servant or
employee for any other Party for any purpose whatsoever except as explicitly set
forth in this Agreement. In their relations with each other under this
Agreement, the Parties shall not be considered fiduciaries except as expressly
provided in this Agreement.

 

 39 

 

 

[The remainder of this page is intentionally left blank. The counterpart
execution pages of the parties follow.]

 

 40 

 

 

IN WITNESS of their agreement each Party has caused its duly authorized
representative to sign this instrument on the date set out in the first sentence
of this Agreement

 

  VETRA EXPLORACIÓN y PRODUCCIÓN COLOMBIA S.A.S.       Per: /s/ Antonio De La
Morena     Name: Antonio De La Morena     Title:         Per: /s/ Nelson
Navarrete     Name: Nelson Navarrete     Title:         GRAN TIERRA ENERGY
COLOMBIA, LLC       Per: /s/ Manuel Buitrago     Name: Manuel Buitrago    
Title: Director and Legal Representative         Per: /s/ Mauricio Calderon    
Name: Mauricio Calderon     Title: Legal Representative         INVERSIONES
FRIEIRA, S.L.       Per: /s/ Manuel Jove     Name: Manuel Jove     Title:      
  Per:       Name:     Title:         VETRA ENERGY GROUP LLC       Per: /s/
Domingo Torres     Name: Domingo Torres     Title:         Per:       Name:    
Title:

 

 41 

 